Case 3:17-cv-01104-VLB Document 80-16 Filed 05/15/19 Page 1 of 3




                  Exhibit 85
               Case 3:17-cv-01104-VLB Document 80-16 Filed 05/15/19 Page 2 of 3




From:                           Michael Della Rocca <michae!.della@yale.edu>
Sent:                           Tuesday, July 19, 2016 5:55 AM
To:                             Polak, Benjamin
Cc:                             Sawyer, Susan; Menon, Alice; David M. Post; Swersey, Art; Resnik, Judith; Solomon, Mark;
                                Addington, Michelle; Michael Della Rocca
Subject:                        Re: Confidential uwc case



Dear Ben,

Thank you for your thoughtful questions and comments about the Panel's report in the case involving Professor
Gonzalez Echevarria. I have consulted with all of the Panel members, and we agree on the following further
thoughts.

1. A fuller articulation of the main reason for the recommended restriction on tenure and promotion decisions is
the following (this reasoning was put forward by Judith Resnik): such a restriction limits RGE's power to harm
others in the department whom he regards as supported by individuals such as David Quint, Carol Jacobs,
Anibal Gonzalez-Perez, and Katie Trumpener who provided information that aided in the UWC case against
RGE. We think that this is a significant point and that it is a specific reason for limiting his power over tenure
and promotion, beyond the general point that there is reason to limit RGE's power in his departments. In your
conversation with me last week, you made the impmiant observation that participation in hiring and promotion
decisions is something like a fundamental right of tenure. The Panel agrees, but also feels that the danger of
retaliation by RGE against his colleagues -- many of whom have spoken against him -- is significant and that
voting regarding tenure and promotion is a context in which such retaliation may well take place. Thus there is
good reason to guard against this possibility.

2. The Panel understands the reasons for your suggestion about precluding RGE from having new graduate
students. But the Panel also feels that there are important disadvantages here too because this move would
prevent new students from benefiting from RGE's considerable expertise and knowledge. One halfway position
is the following: you suggest very reasonably that "for those students whom he already advises, I would also
like to require that the DGS paiiicipate in all formal decisions concerning those students, as well as provide
such students with information encouraging them to communicate with the DGS if they encounter any
difficulties in the advising process. 11 A halfway position favored by the Panel is to suggest that a similar
requirement be put in place for any new students he advises. Thus the general point would be that with regard to
any current or new students whom RGE advises, the DGS must participate in all formal decisions concerning
those students and the DGS must encourage such students to communicate with the DGS if they encounter any
difficulties in the advising process.

Thank you for consulting with us and for this opportunity to reflect on your suggestions.

all the best,
Michael
On 7/16/16, 11:00 AM, Polak, Benjamin wrote:

        Dear Michael.

        As requested, the following is an "official" request for you to consult with the panel on a couple
        of points. I have spelt out the first point a bit.
                                                          1


           CONFIDENTIAL                                                                   BYRNE018151
      Case 3:17-cv-01104-VLB Document 80-16 Filed 05/15/19 Page 3 of 3




Ben



             Dear Michael,
             I write to you in connection with the UWC case regarding Professor
             Roberto Gonzalez Echevarria. The UWC procedures allow for me to
             consult with you as chair of the panel regarding the panel's conclusions
             and recommendations, and then possibly to consult directly with a
             majority of the panel. I have one suggestion and one question about the
             panel's recommendations on which I seek the guidance of the panel.
             First the suggestion. The panel did not make any recommendations
             concerning graduate or post-doctoral students, students that would seem to
             be particularly vulnerable in light of the findings and conclusions made by
             the panel. I would like to add a provision preventing Professor Gonzalez
             Echevarria from participating on anyadditional graduate student PhD
             committees or qualifying exams or chapter committees, or from advising
             new graduate or post-doctoral students for a defined period, possibly five
             years. This would apply only to students for whom he is not already an
             advisor. I would like to avoid any harm to the progress of his existing
             students. But, for those students whom he already advises, I would also
             like to require that the DGS participate in all formal decisions concerning
             those students, as well as provide such students with information
             encouraging them to communicate with the DGS if they encounter any
             difficulties in the advising process. I would welcome the panels' views on
             this.
             Second the question. I would like to better understand the panels'
             recommendation that Professor Gonzalez Echevarria be precluded from
             participating in hiring, promotion, or reappointment decisions at Yale for a
             period of five years.
             It might be necessary for me to meet with the panel to discuss these points.
             Yours,
             Ben

Sent from my iPhone




                                               2



CONFIDENTIAL                                                                 BYRNE018152
